     Case 5:20-cv-00537-JFW-KK Document 25 Filed 09/21/20 Page 1 of 2 Page ID #:127


 1

 2

 3

 4

 5

 6
                                                                    JS-6
 7

 8

 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12     JAMES RUTHERFORD, an               Case No. 5:20-cv-00537-JFW-KKx
13     individual,
14                                            ORDER DISMISSAL WITH
       Plaintiff,                             PREJUDICE
15
       v.
16

17     COOLEY a Shopping Center
       LLC, an Idaho Limited Liability
18     Company; and Does 1-10,
19
       Defendants.
20

21

22

23

24

25

26

27
                                          1
28
Case 5:20-cv-00537-JFW-KK Document 25 Filed 09/21/20 Page 2 of 2 Page ID #:128
